Case 1:00-cr-00157-RCL Document 2680 Filed 09/14/20 Page 1 of 2

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

UNITED STATES OF AMERICA,
Ve Case No. 1:00-cr-157-RCL

KEVIN GRAY, et al.,

Defendants,

ORDER
Before the Court is a Motion [2650] for Replacement Order on Interim Vouchers, designed
to govern all counsel, paralegals, investigators, and experts under the Criminal Justice Act. This
‘ Order replaces an earlier March 26, 2019 Order [2647], which is‘hereby VACATED.
Because of the expected length and complexity of the proceedings in this matter, it is
hereby ORDERED that the motion is GRANTED as provided herein.
It is further ORDERED that the following provisions shall govern interim payments in
this case:
e ach month, counsel and expert service providers may submit to the Office of the
Federal Public Defender interim CJA Form 20 and/or CJA Form 21, as appropriate,
setting forth an itemization of compensation earned and reimbursable expenses
incurred. The Court will review the interim vouchers when submitted and will
authorize compensation to be paid for the approved number of hours, up to a total
of $11,800 for counsel and $2,600 for experts services, and for all reimbursable
expenses reasonably incurred during the interim period.
e To the extent that the first interim voucher or any subsequent interim voucher

cumulatively seek hourly compensation exceeding the per-case ceiling, these
Case 1:00-cr-00157-RCL Document 2680 Filed 09/14/20 Page 2 of 2

vouchers must be approved by both this Court and the Chief Judge of the Circuit,
or his designee, before disbursement can be made.

« At the conclusion of the representation, each counse] shall submit a final voucher
seeking payment for representation provided during the final interim period. After
review by the Office of the Federal Public Defender, the Court will review each
interim and final voucher and submit any excess voucher to the designated Judge

of the United States Court of Appeals for the District of Columbia Circuit for a

review and approval.

IT IS SO ORDERED.

Date: _ th at (6 _ Royce C, Lamberth
United States District Judge

HE Wilpon

Date: | | | / 20 LZ D Robert L. Wilkins

United States Circuit Judge

 
